PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1008


CORETEL VIRGINIA, LLC,

                Plaintiff – Appellant,

           v.

VERIZON VIRGINIA, LLC; VERIZON SOUTH, INC.; MCIMETRO ACCESS
TRANSMISSION SERVICES, LLC; MCI COMMUNICATIONS SERVICES,
INC.;   VERIZON   BUSINESS   GLOBAL   LLC;   BELL  ATLANTIC
COMMUNICATIONS, INC., d/b/a Verizon Long Distance,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00741-CMH-TCB)


Argued:   September 16, 2015                Decided:   November 13, 2015


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by published opinion. Judge Duncan wrote the opinion,
in which Judge Wilkinson and Judge Niemeyer joined.


ARGUED: Edward Jay Tolchin, OFFIT KURMAN, P.A., Tysons Corner,
Virginia, for Appellant.   Scott H. Angstreich, KELLOGG, HUBER,
HANSEN, TODD, EVANS & FIGEL, P.L.L.C., Washington, D.C., for
Appellees. ON BRIEF: Eduardo F. Bruera, KELLOGG, HUBER, HANSEN,
TODD, EVANS & FIGEL, P.L.L.C., Washington, D.C., for Appellees.
DUNCAN, Circuit Judge:

     CoreTel       Virginia,      LLC        (“CoreTel”),          a    telecommunications

company,     has     entered          into    interconnection             agreements        with

Verizon    Virginia,       LLC    and        Verizon        South,      Inc.   (collectively

“Verizon”)    in     accordance         with          the   Telecommunications            Act    of

1996, Pub. L. No. 104-104, 110 Stat. 56 (codified at 47 U.S.C.

§ 151   et   seq.).         In    this        second        appeal      arising    out     of     a

disagreement between CoreTel and Verizon over their respective

obligations    under        those       interconnection              agreements,      CoreTel

disputes the district court’s determination that it owes Verizon

$227,974.22        for     the        use     of       Verizon’s        telecommunications

facilities    and        $138,724.47         in       late-payment       fees.       For        the

reasons that follow, we affirm.



                                               I.

     The Telecommunications Act of 1996 (the “Act”) provides the

context for this dispute between CoreTel and Verizon.                                      As we

explained    more    fully       in    our    first         opinion,     the   Act   requires

incumbent    local       exchange       carriers            such   as    Verizon     to    allow

competitive local exchange carriers such as CoreTel to connect

with end users over the incumbent’s network.                              See CoreTel Va.,

LLC v. Verizon Va., LLC, 752 F.3d 364, 366–68 (4th Cir. 2014)

(“CoreTel I”).           Using the procedures set out in section 252 of

the Act, 47 U.S.C. § 252, carriers negotiate private agreements

                                                  2
with each other that establish the rates and terms under which

their networks will be interconnected.                   This case involves two

such interconnection agreements: one between CoreTel and Verizon

Virginia,      and    one     between   CoreTel        and   Verizon     South    (the

“ICAs”). 1

     The ICAs govern, among other aspects of interconnection,

CoreTel’s       use      of     Verizon’s        physical       telecommunications

facilities.      In CoreTel I, we addressed the parties’ dispute

over what rates CoreTel must pay to use Verizon’s facilities.

See 752 F.3d at 370–72.            Verizon took the position that it was

entitled to charge the rates set out in its tariffs filed with

state    and    federal       regulatory       agencies,     and     billed     CoreTel

accordingly.          CoreTel   believed       that    the   ICAs   entitled     it   to

purchase access to Verizon facilities at a lower “total element

long-run incremental cost,” or “TELRIC” rate. 2                     CoreTel declined

to pay not only the amounts set out in Verizon’s tariff-based

bills,   but    also     the    TELRIC-based          amounts   CoreTel       contended

should have been billed.


     1 We cite “the ICAs” throughout rather than distinguishing
between the Verizon Virginia ICA and the Verizon South ICA. The
two agreements are identical in all relevant respects except for
pricing, which is dealt in separate “pricing attachments.”

     2 TELRIC is a cost-based pricing methodology established by
the Federal Communications Commission to encourage competition
among carriers.    See, e.g., Verizon Commc’ns, Inc. v. Fed.
Commc’ns Comm’n, 535 U.S. 467, 495–96 (2002).


                                           3
     Verizon sued for breach of contract, bringing two claims

associated with CoreTel’s refusal to pay its tariff-based bills.

First, Verizon sought a declaratory judgment that, if CoreTel

failed    to    pay,   Verizon     was     entitled      to    terminate      CoreTel’s

service.         Second,    Verizon       sought       damages    associated        with

CoreTel’s breach of the ICAs.

     In    CoreTel     I,   we    held    that    Verizon      should    have     billed

CoreTel for facilities at TELRIC rather than tariff rates, and

that therefore “CoreTel was entitled to summary judgment in its

favor on . . . Verizon’s claim for declaratory relief relating

to Verizon’s facilities charges.” 752 F.3d at 372.        We did not,

however,    resolve     Verizon’s        claim   for    damages    associated        with

CoreTel’s breach of the ICAs.              Rather, we remanded that claim so

that the district court could apply the proper TELRIC rates to

calculate       what   CoreTel     owes     Verizon      for     use    of    Verizon’s

facilities.      Id.

     On remand, the district court held a bench trial, during

which Verizon presented the tariff-based monthly bills it had

issued to CoreTel and the “pricing attachments” to the ICAs.

The monthly bills detail (1) what facilities Verizon provided to

CoreTel;       (2)   whether     the   facility        was    provided       by   Verizon

Virginia or Verizon South and, if split between those two, the

percentage of the facility in each company’s service area; and

(3) for transport facilities billed by the mile, the number of

                                           4
transport miles provided.            The ICAs’ pricing attachments set out

the TELRIC rates associated with each type of facility.                       Pricing

is the only term on which the Verizon Virginia ICA and the

Verizon South ICA differ; the ICAs are otherwise identical in

all relevant respects.

       From that evidence, Verizon developed a summary spreadsheet

containing an entry for every facility it provided to CoreTel

with    the   specific      amount     owed    for   each      at    TELRIC     rates.

J.A. 865–99.         The    entries,     in     total,    reflected        debts   of

$162,871.70 for Verizon Virginia facilities and $65,102.52 for

Verizon South facilities, for a total of $227,974.22 in damages.

       Verizon also contended that it was entitled to late-payment

fees of 1.5% per month on the facilities charges under the ICAs.

To    calculate    the     amount,    Verizon    presented          another    summary

spreadsheet       detailing    the     total     unpaid       facilities      charges

accrued (i.e., the principal) for each month and the total late

fees associated with those unpaid facilities charges.                      J.A. 900–

01.    The late fees totaled $131,885.25.

       CoreTel    raised    numerous    objections       to   Verizon’s       proposed

damages calculation, each of which the district court rejected

in entering judgment in favor of Verizon for the full amount it




                                         5
sought--$227,974.22     in   facilities   charges    and    $138,724.47      in

late fees. 3   J.A. 451.     This appeal followed.



                                    II.

      Under Virginia law, 4 “[t]he elements of a breach of contract

action are (1) a legally enforceable obligation of a defendant

to a plaintiff; (2) the defendant’s violation or breach of that

obligation; and (3) injury or damage to the plaintiff caused by

the   breach   of   obligation.”    Ramos   v.   Wells     Fargo    Bank,   NA,

770 S.E.2d 491, 493 (Va. 2015) (citation omitted).                 CoreTel has

never disputed that the ICAs are valid contracts that require it

to pay for its use of Verizon’s facilities, that it has in fact

used Verizon facilities without paying for that use, or that its

failure to pay has injured Verizon.

      The sole question in this appeal is whether the district

court properly calculated Verizon’s damages for CoreTel’s breach

as we instructed.       CoreTel argues (1) that the district court

violated our mandate in CoreTel I by awarding as damages any

TELRIC-based facilities charges at all; (2) that even if Verizon

      3The $6,839.22 difference between the late fees Verizon
calculated at the time of trial ($131,885.25) and the late fees
the district court awarded represents additional late-fee
accumulation during the two months that passed between the bench
trial and the judgment.

      4The ICAs are governed by Virginia law except to the extent
federal law controls. ICAs § 28.5, J.A. 543.


                                     6
can recover such facilities charges, the district court made

several   errors   in      calculating      the   total     amount   owed;   and

(3) that the district court further erred in calculating the

late fees CoreTel owes under the ICAs.              In addressing CoreTel’s

arguments, we review the district court’s factual findings for

clear error and its conclusions of law de novo.                 See Helton v.

AT&T Inc., 709 F.3d 343, 350 (4th Cir. 2013).

                                       A.

     As we clarify during our discussion, several of CoreTel’s

arguments suffer from the same underlying flaw: a misperception

of the mandate rule.         The mandate rule “is merely a specific

application of the law of the case doctrine.”                United States v.

Pileggi, 703 F.3d 675, 679 (4th Cir. 2013) (citation omitted).

It   “prohibits    lower     courts,     with     limited    exceptions,     from

considering questions that the mandate of a higher court has

laid to rest.”     Moore v. Bennette, 517 F.3d 717, 727 (4th Cir.

2008) (citation omitted).

     CoreTel appears to believe that our opinion in CoreTel I

froze not only the law of the case but also all the underlying

facts.    Our remand order in CoreTel I, however, contemplated

that the district court would conduct additional fact-finding to

determine what CoreTel owes Verizon for facilities at TELRIC

rates.    The only matter our mandate in CoreTel I “laid to rest”

with regard to Verizon’s facilities claims is that TELRIC rates

                                       7
should apply, not tariff rates.                 The district court faithfully

followed that ruling.

                                          B.

       We first address CoreTel’s argument, under the guise of the

mandate rule, that our opinion in CoreTel I precludes Verizon

from   recovering     as   damages     any       facilities    charges     at   all.

Essentially, CoreTel interprets that opinion to have mandated

complete    summary    judgment      in        CoreTel’s    favor   on    Verizon’s

facilities-related claims, leaving Verizon without a live claim

on which to seek damages.            Thus, CoreTel argues, the district

court violated our mandate when it nonetheless awarded damages.

       CoreTel misunderstands both CoreTel I and Verizon’s claims.

As we explain above, Verizon brought two claims related to its

provision of facilities to CoreTel: a declaratory-judgment claim

and a claim for damages associated with a breach of the ICAs.

In CoreTel I, we held that “CoreTel was entitled to summary

judgment in its favor on . . . Verizon’s claim for declaratory

relief    relating    to   Verizon’s      facilities       charges,”     because   we

agreed with CoreTel that Verizon was limited to charging the

TELRIC rates for its facilities. 752 F.3d at 372 (emphasis

added).     But we expressly did not resolve Verizon’s claim for

damages associated with CoreTel’s breach of the ICAs.                       Rather,

we “remand[ed] to the district court for consideration of . . .



                                          8
Verizon’s damages claim.”            Id. 5    Thus, the district court did not

violate our mandate when it considered Verizon’s damages claim. 6

                                             C.

        We    turn   next   to     CoreTel’s      challenges   to   the    district

court’s       calculation     of    the      outstanding   facilities       charges

CoreTel owes Verizon.             To understand CoreTel’s arguments, some

background information about the ICAs is helpful.                         Under the

ICAs,       the   parties   are    to   establish     “interconnection      points”

(“IPs”) at particular, agreed-upon locations.                  See ICA § 4.2.2,

J.A. 469.         When a CoreTel customer calls a Verizon customer,

CoreTel is responsible for delivering that call to the relevant

Verizon IP, either by using its own facilities or by purchasing

access to Verizon’s facilities at the TELRIC rates set out in




        5
       CoreTel interprets this quotation to be instructing the
district court simply to undertake “the task of adding up the
damages Verizon was awarded, outside of its facilities claims.”
Appellant’s Br. at 30 (emphasis added). But the quotation comes
from a portion of CoreTel I that discusses solely Verizon’s
facilities claims, and the context makes clear that the “damages
claim”   in  question   is  Verizon’s  breach-of-contract  claim
associated with CoreTel’s failure to pay for facilities.     See
CoreTel I, 752 F.3d at 370–72.

        6
       CoreTel further argues that the district court violated
our mandate by allowing Verizon to recover TELRIC-based damages
after it had contended, prior to CoreTel I, that its facilities
should be billed at tariff rates.    This argument is similarly
unpersuasive. Far from a violation of the mandate, calculating
and awarding TELRIC-based damages to Verizon was the express
purpose for which we remanded this case to the district court
after CoreTel I. See id.


                                             9
the ICAs.        See id. (“Each Party is responsible for delivering

its terminating traffic to the other Party’s relevant IP.”).

       Once     CoreTel    delivers      the     call    to    the   IP,    Verizon   is

responsible for delivering it the rest of the way to the call

recipient.        CoreTel pays Verizon for doing so through a per-

minute      “reciprocal         compensation”      charge.           See   CoreTel    I,
752 F.3d at 369, 373.            In fact, the ICAs define “interconnection

point” to mean “the point at which a Party who receives traffic

originating       on   the       network    of     the    other       Party   assesses

Reciprocal Compensation charges for the further transport and

termination of that traffic.”              ICA § 1.37, J.A. 461.

       The ICAs label the point at which CoreTel traffic passes

from CoreTel-owned facilities onto Verizon-owned facilities as

the “point of interconnection” (“POI”). 7                 When CoreTel is able to

use its own facilities to deliver traffic all the way to the

relevant Verizon IP, the POI and the IP are necessarily at the

same   location.          But    when   CoreTel    uses       Verizon   facilities    to

which it has purchased access to deliver traffic to the Verizon

IP, the POI and the IP are distinct.

       For such situations, the ICAs re-affirm the rule that the

mode       of   compensation        does    not     switch       from      TELRIC-based

       7
       Specifically, the ICAs define “POI” to mean “the physical
location where the originating Party’s facilities physically
interconnect with the terminating Party’s facilities for the
purpose of exchanging traffic.” ICA § 1.54, J.A. 463.


                                           10
facilities charges to reciprocal compensation until the traffic

passes the IP.          See ICA § 4.2.3, J.A. 469 (“To the extent the

originating       Party’s     [POI]   is    not     located       at   the    terminating

Party’s relevant IP, the originating Party is responsible for

transporting its traffic from its POI to the terminating Party’s

relevant IP.”).           In other words, CoreTel must pay TELRIC-based

facilities        charges    for    any    Verizon        facilities         it    uses    to

transport traffic between the POI and the relevant Verizon IP.

       With    that   background      in    mind,    we    now     turn      to   CoreTel’s

specific objections to the district court’s damages calculation.

CoreTel contends that the district court erred by (1) including

in   its   damages      calculation       any    facilities       charges         associated

with   Verizon      South    at    all;    (2)    using     the    National        Exchange

Carrier Association’s FCC Tariff No. 4 (“NECA Tariff No. 4”) to

allocate      charges     for     facilities      jointly       provided      by    Verizon

Virginia and Verizon South; (3) using Verizon South’s TELRIC

rate to calculate damages for a multiplexer previously billed at

Verizon Virginia’s (lower) TELRIC rate; (4) including in its

damages       calculation       charges    for    transport        between        Verizon’s

“serving wire centers” and its IPs; (5) imposing 100% of the

TELRIC     rate     for     certain   facilities          for     which      Verizon      had

previously billed CoreTel only a percentage of its tariff rates;

and (6) failing to apply the two-year statute of limitations set

out in 47 U.S.C. § 415(a).                 We address CoreTel’s arguments in

                                           11
turn below, ultimately rejecting each and affirming the district

court’s     calculation       of   the    TELRIC-based      facilities      charges

CoreTel owes Verizon.

                                          1.

       CoreTel first argues that it should not owe any facilities

charges at all to Verizon South because CoreTel traffic always

entered    the    Verizon     network     via    Verizon   Virginia   facilities,

even when the traffic terminated with Verizon South.                     According

to CoreTel, it should have to pay only Verizon Virginia, through

whose facilities CoreTel’s traffic enters the Verizon network.

If CoreTel’s traffic thereafter uses Verizon South facilities,

CoreTel contends that Verizon Virginia, not CoreTel, should have

to compensate Verizon South for that use.

       The ICAs, however, make clear that CoreTel must pay Verizon

Virginia    for    use   of   Verizon     Virginia      facilities    and   Verizon

South for use of Verizon South facilities, regardless of where

CoreTel traffic enters the Verizon network.                 Under section 4.2.2

of the ICAs, “[e]ach Party is responsible for delivering its

terminating       traffic     to    the     other       Party’s   relevant    IP.”

J.A. 469.        Moreover, the Verizon Virginia ICA expressly covers

“services in Verizon Virginia’s service territory . . . only,”

J.A.   612,   and    the    Verizon      South    ICA   expressly    covers   “only

services in Verizon South’s service territory,” J.A. 619.                     Thus,



                                          12
the district court properly included Verizon South facilities

charges where CoreTel used Verizon South facilities.

                                           2.

        CoreTel       also   contends    that     the    district       court    erred      by

using NECA Tariff No. 4 to determine how to calculate charges

for facilities located partially in Verizon Virginia territory

and partially in Verizon South territory.                       NECA Tariff No. 4 is

an   industry          standard   methodology           used     to     establish,          for

telecommunications           facilities        located     in    multiple       companies’

territories, what percentage of a particular facility should be

billed by each company.                 It does not establish actual tariff

rates to be charged by those companies.

        CoreTel does not contest that, as a general matter, NECA

Tariff    No.     4    provides   a     proper    methodology         for   apportioning

charges for jointly provided facilities.                         Instead, it argues

that the district court’s reliance on NECA Tariff No. 4 was

improper because “this Court has ruled that the ICA’s rates,

terms     and     conditions--not        any     Verizon       tariff--apply          to   the

facilities      Verizon      provided.”         Appellant’s       Br.    at     44.        NECA

Tariff No. 4, however, is not a Verizon tariff; it is a tariff

filed by the National Exchange Carrier Association.                             Thus, the

district court’s use of NECA Tariff No. 4 did not contravene our

ruling in CoreTel I that Verizon’s tariffs do not apply here.



                                           13
     Moreover, the ICAs provide no guidance as to how billing

should be apportioned for facilities jointly provided by Verizon

Virginia and Verizon South.           When the parties to a contract

“have not agreed with respect to a term which is essential to a

determination of their rights and duties,” the court supplies “a

term which is reasonable in the circumstances.”                   Restatement

(Second) of Contracts § 204 (1981).            Here, the district court’s

decision    to    rely   on   an   industry    standard      methodology   was

eminently reasonable. 8

                                     3.

     We    next    address    CoreTel’s   contention    that    the    district

court erred by using Verizon South’s TELRIC rate (rather than

Verizon Virginia’s) to calculate what CoreTel owes Verizon for

CoreTel’s    use    of   a    multiplexer     located   in     Great    Bridge,

Virginia.    Great Bridge is in Verizon South’s territory.                 But

between January 2008 and March 2009, Verizon’s monthly bills


     8 CoreTel’s other complaints concerning NECA Tariff No. 4
are equally unavailing. CoreTel asserts that NECA Tariff No. 4
is “inconsistent with the TELRIC methodology,” Appellant’s Br.
at 44, but offers neither an explanation of this purported
inconsistency nor any alternative method for apportioning
facilities charges for jointly provided facilities.       CoreTel
also incorrectly claims that Verizon did not introduce NECA
Tariff No. 4 at trial. Although it is true that Verizon did not
introduce the entire nationwide tariff (most of which would have
been irrelevant), Verizon did introduce into evidence the
specific billing percentages from NECA Tariff No. 4 it relied
on.   Those percentages appeared on Verizon’s monthly bills to
CoreTel, and CoreTel did not contest their accuracy at trial.


                                     14
identified         that    multiplexer       as      being     provided       by     Verizon

Virginia.      At trial, Verizon introduced evidence that this was a

mistake      and    that    the     multiplexer         should     always       have       been

associated      with      Verizon    South.         Accordingly,        in    its     damages

request,     Verizon       billed    the     Great     Bridge     multiplexer         at    the

Verizon South TELRIC rate (which is substantially higher than

the Verizon Virginia rate), except for the months for which its

bills had affirmatively associated the multiplexer with Verizon

Virginia.      For those months, Verizon gave CoreTel the benefit of

the     purported      billing      error     and      charged    the     lower       Verizon

Virginia rate.

      As    CoreTel’s       president       conceded      at     trial,      there     is    no

dispute that the Great Bridge multiplexer is located in Verizon

South      territory.        See     J.A.     405–06.          Nevertheless,          CoreTel

contends that Verizon did not catch this mistake in previous

estimates of the damages CoreTel owes it, and should not be

permitted     to     “change     the   facts      at    its    whim,     after       remand.”

Appellant’s Br. at 46.

      CoreTel’s argument is without merit.                       Verizon was entitled

to    present       its    evidence     at     trial      that     the       Great     Bridge

multiplexer should always have been billed at Verizon South’s

rate, just as CoreTel was entitled to counter with Verizon’s

monthly bills and prior damages calculations that showed the

Great Bridge multiplexer being associated with Verizon Virginia

                                             15
at times.     The district court considered both parties’ evidence,

and it did not clearly err in finding that Verizon’s was more

persuasive, particularly given CoreTel’s president’s concession

that the Great Bridge multiplexer is in Verizon South territory.

                                          4.

     We turn next to CoreTel’s argument that the district court

erred   by    including    in     its   damages      calculation       charges        for

transport     between     Verizon’s     “serving         wire    centers”       and   the

relevant Verizon IP.            This is essentially a dispute about the

definition of the term “entrance facility.”                        The ICAs define

“entrance     facility”    to    mean   “the      facility       between    a    Party’s

designated     premises     and     the        Central     Office     serving         that

designated premises.”           ICA § 1.25, J.A. 460.              CoreTel contends

that when it purchases use of an entrance facility, transport to

the relevant Verizon IP is included in that purchase.                           Verizon,

on the other hand, contends that an entrance facility ends at

the Verizon switch nearest to CoreTel’s premises--Verizon calls

this the “serving wire center”--and that CoreTel therefore must

purchase additional transport to get its traffic to the relevant

Verizon IP.

     Verizon’s     interpretation          adheres        more    closely       to     the

language of the ICAs.           The ICAs’ definition establishes that an

entrance     facility   begins     at   “[CoreTel]’s        designated      premises”

and ends at Verizon’s “Central Office serving that designated

                                          16
premises.”      Id.      The ICAs define “Central Office” as “a local

switching system for connecting lines to lines, lines to trunks,

or trunks to trunks for the purpose of originating/terminating

calls over the public switched telephone network.”                      ICA § 1.11,

J.A.   458.      Thus,    the   entrance      facility    ends    at    the    Verizon

switch nearest the point of interconnection, and CoreTel must

pay for any additional transport needed to reach the relevant

Verizon IP, which, as we have explained, may be located at a

different point.         The district court did not err by including

charges for such transport in its damages calculation.

                                         5.

       We next address CoreTel’s argument that the district court

erred by imposing 100% of the TELRIC rate for certain facilities

for    which    Verizon      had     previously      billed      CoreTel       only    a

percentage of its tariff rates.               CoreTel contends that Verizon’s

bills show it only partially used the facilities in question and

should therefore be billed only a partial TELRIC rate.                                The

district court, however, found that the facilities in question

had    been    completely    dedicated        to   CoreTel’s     use,    and    as     we

explain below, that finding was not clearly erroneous.

       Under Verizon’s tariffs, different rates applied to certain

facilities,      depending      on   what     type   of   access       the    customer




                                         17
required--switched          access    or   special      access. 9    When    CoreTel

customers used a single Verizon facility for both special and

switched access, Verizon charged the two rates proportionally on

its tariff-based monthly bills.                  See, e.g., J.A. 694 (billing

57.14% of the tariff rate for switched access and 42.86% of the

tariff rate for special access).                 The TELRIC rates, however, do

not differentiate between special and switched access.                         Thus,

when Verizon re-calculated its bills applying TELRIC rates, it

simply charged 100% of the TELRIC rate for facilities that had

previously been split between special and switched access.

     In several instances, Verizon’s tariff-based bills stated a

proportional       charge    for     one   type    of   access,     but   omitted   a

counterpart for the other type.                  See, e.g., J.A. 694 (billing

57.14%     of   the    tariff      rate    for    switched     access     without   a

corresponding line-item for special access).                    At trial, Verizon

presented evidence that these omissions were billing errors and

that CoreTel had in all cases used the entire facility.                      CoreTel

disputed    that      evidence,      arguing     that   the   omissions     actually

     9 “Special access” occurs when the facility in question is
used   for  a   dedicated,  exclusive  connection  between  two
particular users.     Under “switched access,” in contrast, a
facility is not dedicated to a particular end user. See, e.g.,
WorldCom, Inc. v. Fed. Commc’ns Comm’n, 238 F.3d 449, 453 (D.C.
Cir. 2001).   A detailed understanding of the difference is not
necessary here--the salient points are that Verizon’s tariffs
establish a different rate for each type of access, and that
Verizon charged a blended rate when a single facility was used
for both types.


                                           18
showed       that     CoreTel       had      used       only     part       of     the       relevant

facilities        and    should     therefore          be     charged       only   part       of    the

TELRIC rate for those facilities.

       The       district      court      found        that    “[t]he       invoices         do     not

support CoreTel’s argument,” and that the relevant facilities

“were       entirely      dedicated          to    CoreTel’s          use,”      and     therefore

included 100% of the TELRIC rate for the relevant facilities in

its damages calculation.                J.A. 448.           We will overturn a district

court’s      factual      finding       as    clearly         erroneous       only      if    we    are

“left with a definite and firm conviction that a mistake has

been committed.”              Evergreen Int’l, S.A. v. Norfolk Dredging Co.,

531 F.3d 302, 308 (4th Cir. 2008) (citation omitted).                                    And “[i]n

cases       in   which    a    district       court’s         factual       findings         turn    on

assessments         of        witness        credibility         or     the        weighing          of

conflicting evidence during a bench trial, such findings are

entitled to even greater deference.”                        Helton, 709 F.3d at 350.

       Here, the district court’s finding that CoreTel used 100%

of    the    facilities        in   question        was       based    on    its     weighing        of

conflicting evidence--Verizon’s original bills charging CoreTel

for only part of certain facilities against Verizon’s evidence

that those original bills were mistaken.                              CoreTel contends that

the     district         court      should          have        weighed          that        evidence

differently, but falls far short of showing that the district

court       clearly      erred.         Accordingly,           we     affirm       the       district

                                                  19
court’s     determination          that      CoreTel         owes    Verizon    100%    of   the

TELRIC rate for the facilities CoreTel used.

                                                  6.

      Finally, we address CoreTel’s contention that the district

court should have applied the two-year statute of limitations

set   out    in    47    U.S.C.       §    415(a),          which    requires    that   “[a]ll

actions      at    law    by     carriers          for       recovery     of    their    lawful

charges . . . be begun within two years from the time the cause

of action accrues.”              Were that statute of limitations to apply,

Verizon would be barred from seeking facilities charges incurred

before    July     2010.         We    hold      that       CoreTel    waived    reliance     on

47 U.S.C. § 415(a) by failing to raise this defense below.

      Before      the     district         court,       CoreTel       never    mentioned     the

statute     of    limitations         in    47    U.S.C.       §    415(a).      Instead,     it

sought      to    apply    the        statute          of    limitations       set   forth    in

subsection (b) of the same statute, which applies to “complaints

against     carriers       for     the      recovery         of     damages    not   based    on

overcharges.”       47 U.S.C. § 415(b).                     The parties’ briefing before

the district court focused on whether the section 415(b) statute

of    limitations          could          apply        to     an     action     between      two

telecommunications             carriers           concerning          a    breach       of    an

interconnection agreement, as opposed to a complaint against a

telecommunications carrier by a customer of that carrier.                                    The

district court declined to apply section 415(b), and CoreTel

                                                  20
does not take issue with that decision on appeal.                                  Rather, it

attempts     to     show     that     it     sufficiently         raised     a    statute-of-

limitations         defense     based       on    section     415(a)    to       preserve    the

issue for appeal.

      When      a    party      fails       to    raise      a    statute-of-limitations

defense before the district court, it waives the right to do so

on appeal.          See, e.g., Verizon Md., Inc. v. Global NAPS, Inc.,

377 F.3d 355, 369 (4th Cir. 2004).                        It is not enough for a party

to raise “a non-specific objection or claim.”                           In re Under Seal,

749 F.3d 276, 287 (4th Cir. 2014).                           “[I]f a party wishes to

preserve an argument for appeal, the party must press and not

merely intimate the argument during the proceedings before the

district court.”            Id. (citation omitted).                 In other words, the

party must raise the argument in a manner sufficient “to alert

the   district       court      to    the    specific        reason”    the      party    seeks

relief.      United States v. Bennett, 698 F.3d 194, 199 (4th Cir.

2012).

      In   support         of   its       contention       that    it   sought       to    apply

section 415(a) before the district court, CoreTel points only to

(1) its statement in its answer that Verizon’s counterclaims are

“barred by the statute of limitations,” J.A. 94; (2) a reference

in its post-bench-trial proposed findings of fact to section 415

in    general       (without      specifying          a    subsection);       and    (3)    its

citation     of      a     case      to     the       district     court      that    applied

                                                 21
section 415(b), but whose reasoning (CoreTel asserts) is equally

applicable to section 415(a).             See Reply Br. at 29.                 In none of

these instances did CoreTel invoke section 415(a) with anything

close to the specificity that would have been required to alert

the   district     court    that    it    needed      to   analyze       whether         that

statute might bar certain damages Verizon sought.                         Accordingly,

CoreTel    has    waived    any     right      it    may    have    had        to   assert

section 415(a)’s statute of limitations on appeal.

                                          D.

      Having     affirmed   the     district        court’s   calculation           of    the

TELRIC-based facilities charges CoreTel owes Verizon, we turn to

CoreTel’s challenge of the district court’s award of $138,724.47

in late fees to Verizon.            CoreTel argues (1) that it cannot owe

late fees under the ICAs because Verizon has never issued it

formal bills at the proper TELRIC rates, (2) that Virginia law

limits    any    late   fees   to    5%   per       year   rather       than    the      ICA-

prescribed 18% per year that the district court imposed, and

(3) that the principal on which any late fees are calculated

should be offset by certain payments Verizon has withheld from

CoreTel during the course of this litigation.                           As we explain

below, we do not find CoreTel’s arguments persuasive.

                                          1.

      CoreTel     argues    that    Verizon’s         failure      to    issue      formal

TELRIC-based bills precludes Verizon from charging late fees.

                                          22
As   a    general    matter,     the    ICAs’     billing           provisions      plainly

authorize late fees.           Section 28.8.1 of the ICAs requires each

party to submit “on a monthly basis an itemized statement of

charges     incurred    by     the     other    Party          during      the   preceding

month(s)     for     services,       facilities       or       arrangements        provided

hereunder.”         J.A. 546.        Section 28.8.7 of the ICAs subjects

CoreTel to a late-payment charge on any “[c]harges which are not

paid by the due date stated on Verizon’s bill.”                         J.A. 547.

     Verizon issued monthly bills to CoreTel, but its bills were

based on tariff rates.               We have held that those rates were

improper.       See CoreTel I, 752 F.3d at 372.                     But when the party

receiving a bill disputes the amount purportedly due, the ICAs

do not permit that party to refuse to pay anything at all for

the billed services.           Rather, under Section 28.8.3, the party

remains     obligated    to     “pay    when    due        .    .   .    all     undisputed

amounts.”       J.A. 546.       CoreTel has never argued that it should

receive    facilities     from       Verizon    for    free;         its    position    has

always been that it should pay under TELRIC rates.                             But CoreTel

elected not to pay even that undisputed amount--an amount it

could    have    estimated     based    on     the    information           in   Verizon’s




                                          23
tariff-based bills.             CoreTel therefore incurred late fees under

the ICAs. 10

                                              2.

     CoreTel further argues that Virginia law requires any late-

fee award to be limited to 5% per year.                         CoreTel relies on Va.

Code Ann. § 6.2-400, which provides that “[a]ny lender or seller

may impose a late charge for failure to make timely payment of

any installment due on a debt, whether installment or single

maturity, provided that such late charge does not exceed five

percent   of    the      amount       of   such    installment           payment.”          Here,

Verizon   sought         and    the    district        court    awarded        late      fees   at

18% per year (1.5% per month) based on the ICAs’ provision in

Section 28.8.7 that late fees “shall be an amount specified by

Verizon   which         shall    not    exceed     a    rate    of       one   and    one    half

percent   .    .    .    of     the    overdue     amount      (including          any    unpaid

previously billed late payment charges) per month.”                             J.A. 547.

     Once      an   ICA        has     been   approved         by    a     state      utilities

commission, its provisions are not subject to attack on state-

     10 CoreTel also contends that Verizon waived any right to
collect late fees because each of the monthly bills in the
record contain a line item specifying $0.00 in “Late Payment
Charges Applied.”    See J.A. 639, 714, 753.   The ICAs’ anti-
waiver provision bars this argument. See ICA § 28.18, J.A. 551
(“A failure or delay of either Party to enforce any of the
provisions hereof, to exercise any option which is herein
provided, or to require performance of any of the provisions
hereof shall in no way be construed to be a waiver of such
provisions or options.”).


                                              24
law grounds.        In Core Commc’ns, Inc. v. Verizon Md. LLC, we

explained that, by requiring state-commission approval of ICAs,

the    Act    “creates      a    narrowly      defined    time    and     forum     for

identifying       and   evaluating      any    state-level      policy    that    might

invalidate part or all of an ICA,” rendering ICAs immune from

“any subsequent attack on the basis of a state law principle.”

744 F.3d 310, 323 (4th Cir. 2014).                  Virginia’s state utilities

commission approved both of the ICAs at issue here, including

their late-fee provisions.             Thus, CoreTel may not now claim that

those provisions violate Virginia law. 11

                                          3.

       Finally, CoreTel argues that the district court should have

reduced the principal amount on which CoreTel’s late fees were

calculated to account for certain payments Verizon has withheld

from    CoreTel     during       the   course    of    this     litigation.         The

withholdings in question arise from the terms of the stay of

judgment     the   district       court   entered     pending    our     decision   in

CoreTel      I.     Under       that   judgment,      Verizon    would    have    been

entitled to a net payment from CoreTel of $890,000.                        J.A. 101–

02, 105.      Rather than posting a bond as a condition for the stay

pending appeal, CoreTel agreed that Verizon would be able to


       11
        This principle also dooms CoreTel’s argument that the
district court’s late-charges award constitutes impermissible
liquidated damages under Virginia law.


                                          25
withhold    future      reciprocal-compensation            payments    from    CoreTel

“to satisfy in part the stipulated judgment.”                      J.A. 104.    After,

in    CoreTel    I,    we    reversed      and   remanded    the    portion    of     the

district    court’s         judgment      dealing   with    Verizon’s       facilities

claims, the parties did not re-negotiate the terms of the stay,

and    Verizon        continued      to     withhold       reciprocal-compensation

payments.       At the time of the bench trial, Verizon had withheld

approximately $92,000.             See J.A. 264.

       CoreTel    contends         that    every    time     Verizon       withheld    a

reciprocal-compensation payment that would otherwise have been

due   to   CoreTel,     CoreTel’s         outstanding    balance     for    facilities

charges should have been reduced by an equal amount.                           But the

terms of the stay provide no support for CoreTel’s position.

The stay requires only that Verizon apply the withheld payments

“to satisfy in part the stipulated judgment,” and do not specify

any particular portion of the judgment to which the payments

must be applied.            Thus, Verizon was free to apply its withheld

payments however it saw fit.                 For example, Verizon could have

paid down the late fees themselves instead of the principal on

which the late fees are calculated.                     The evidence before the

district court did not establish exactly how Verizon applied the

withheld    payments,        but    it    did    make   clear   that    Verizon       had

applied them in a way that did not reduce CoreTel’s outstanding

facilities charges.           Thus, the district court properly based its

                                            26
late-fee calculation on the entire amount of those outstanding

facilities charges.



                             III.

     For the foregoing reasons, the judgment of the district

court is

                                                     AFFIRMED.




                              27